                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
 -------------------------------------------------------------- X     DATE FILED: 3/12/2020
 MICHAEL ROCKMAN,                                               :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :   19-CV-5997 (VEC)
                                                                :
                                                                :       ORDER
 USI INSURANCE SERVICES LLC, USI                                :
 INSURANCE SERVICES NATIONAL, INC.,                             :
 USI NORTHEAST & EMERSON REID LLC,                              :
 WELLS FARGO INSURANCE SERVICES USA, :
 INC., AND DOES 1–50, INCLUSIVE,                                :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS an initial pretrial conference in this matter is scheduled for March 13, 2020

at 10:00 a.m.;

        IT IS HEREBY ORDERED THAT:

        1. Due to ongoing concerns regarding the COVID-19 outbreak, the conference

             scheduled for March 13, 2020 is cancelled.

        2. The parties’ proposed case management plan will be entered separately. Please note

             that the Court has extended the requested fact discovery period by 60 days. That is a

             FIRM deadline. The parties must meet and formulate a schedule so that ALL fact

             discovery can be completed by August 10, 2020.

        3. Upon a joint request, the Court would be happy to refer the parties to Magistrate

             Judge Moses for a settlement conference.
SO ORDERED.
                               ________________________
Date: March 12, 2020              VALERIE CAPRONI
      New York, New York        United States District Judge




                           2
